Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00012-CV

                                      Javier REYES,
                                         Appellant

                                             v.

                                      Rosa REYES,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-00772
                       Honorable Angelica Jimenez, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellee is awarded the costs she incurred related to this appeal.

      SIGNED December 12, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice